Case: 09-51094     Document: 00511250741          Page: 1    Date Filed: 10/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 1, 2010
                                     No. 09-51094
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSHUA BELL,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 7:09-CR-179-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Joshua Bell pleaded guilty to aiding and abetting attempted bank robbery
(Count 1), conspiracy to commit bank robbery (Count 2), and aiding and abetting
the use of a firearm during a crime of violence (Count 3). Bell was sentenced
within the applicable guidelines ranges to 71 months of imprisonment on Count
1 and 60 months of imprisonment on Count 2, to run concurrently. As to Count
3, Bell was sentenced above the guidelines range to 20 years of imprisonment,
to be served consecutively to counts 1 and 2. Bell also was sentenced to five

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-51094    Document: 00511250741 Page: 2       Date Filed: 10/01/2010
                                 No. 09-51094

years of supervised release on Counts 1 and 3 and three years of supervised
release on Count 2, to be served concurrently. Additionally, Bell was sentenced
to pay $30,154.63 in restitution.
      Bell argues that the district court abused its discretion by imposing a
substantively unreasonable sentence. He argues that the district court’s reasons
were not sufficient to support its 10-year deviation from the guidelines range on
Count 3 and that the district court’s reasons for the variance already were
reflected in the substantial guidelines enhancements that the district court
imposed. However, the district court had the discretion to select an above-
guidelines sentence, and it discussed in great detail how the 18 U.S.C. § 3553(a)
factors were implicated in reaching Bell’s sentence and why a deviation from the
guidelines sentence was appropriate. See Gall v. United States, 552 U.S. 38, 50-
51 (2007). Accordingly, Bell has not shown that the district court’s variance from
the sentencing guidelines range was an abuse of discretion. See id.
      AFFIRMED.




                                        2